Citation Nr: 0919983	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss results from in-
service noise exposure.

2.  In a decision dated in April 2003, the RO denied the 
Veteran's claim of entitlement to service connection for a 
skin condition.  The Veteran did not perfect a timely appeal 
to that decision.

3.  Evidence received since the April 2003 decision is 
cumulative or redundant of other evidence of record, and does 
not raise a reasonable possibility of substantiating that 
claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).

2.  New and material evidence has not been received since the 
April 2003 rating decision that denied entitlement to service 
connection for a skin condition, and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran contends that he suffers from hearing loss.  In 
his VA audiological examination from October 2008, the 
Veteran reported that these symptoms were the result of noise 
exposure from gun fire, artillery explosions, diesel engines, 
and aircraft and flight line noise during his work as a heavy 
vehicle driver while in active service.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

The Veteran's service treatment records do not show any 
treatment for or complaints of hearing loss.  The Board, 
however, notes that the absence of evidence of a hearing loss 
disability in service is not fatal to the Veteran's claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran's service treatment records also do not reflect a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
However, notably, over the course of his military service, 
audiometric testing measured threshold shifts of 10 decibels 
at 500, 1000 and 2000 Hz bilaterally, 10 decibels at 4000Hz 
for the left ear, and 5 decibels at 4000 Hz in the right ear. 

Post-service, the Veteran underwent audiometric testing in a 
VA clinical setting in June 2004.  There, the Veteran was 
diagnosed with mild to moderate sensorineural hearing loss, 
bilaterally.

In October 2008, the Veteran was afforded a VA compensation 
and pension examination.  Audiometric testing demonstrated a 
bilateral hearing loss disability per VA standards based upon 
puretone thresholds of 60 and 55 decibels at 4000 Hz for the 
right and left ear, respectively.  The examiner stated that 
"it is the opinion of this examiner that it is less likely 
as not that the veteran's hearing loss had its origin during 
his military service."

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has also reviewed the Veteran's history of in-
service and post-service noise exposure.  His Department of 
Defense Form 214 reflects that he was a heavy truck driver 
who served in Vietnam.  The Veteran describes in-service 
noise exposure as a result of gun fire, artillery explosions, 
diesel engines, and aircraft and flight line noise.  Notably, 
the VA examiner indicated that the Veteran "was exposed to 
loud noises while on active duty."

The Veteran denies any significant post-service noise 
exposure, which appears consistent with the Veteran's post-
service occupational experience as an oil field laborer, a 
field worker, and a truck driver.

Overall, the evidence described above supports the Veteran's 
assertion that his only significant noise exposure occurred 
in service. 

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the Veteran.  The 
October 2008 VA examiner ultimately concluded that the 
Veteran's hearing loss was not related to service based upon 
in-service audiometric findings which did not evidence 
hearing loss.

However, the VA examiner did not explain the significance, if 
any, of the threshold shifts in both ears (10 decibels at 
500, 1000 and 2000 Hz bilaterally, 10 decibels at 4000Hz for 
the left ear, and 5 decibels at 4000 Hz in the right ear) 
demonstrated over the course of the Veteran's military 
career.  Based upon the fact that medical opinion indicates 
that the Veteran's in-service noise exposure is the only 
plausible explanation for his current hearing loss 
disability, and the unexplained decrease in hearing acuity 
measured in service, the Board finds that the Veteran should 
be given the benefit of the doubt.  The Veteran's appeal is 
granted. 



New and Material

Prior to the decision on appeal, the Veteran's application to 
reopen a claim of service connection for a skin condition was 
denied by the RO in an April 2003 rating decision.  The 
Veteran initiated an appeal by filing a timely notice of 
disagreement in May 2003.  However, the Veteran failed to 
perfect this appeal with a timely substantive appeal 
following the statement of the case (SOC) in September 2003.  
The April 2003 decision thus became final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In a November 1980 rating decision, the RO denied the 
Veteran's initial claim for a skin condition.  From the 
notice sent to the Veteran the following month, informing him 
of the RO's decision, the basis for the denial was that the 
Veteran had no evidence of treatment or diagnosis of a skin 
condition in active service.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the April 2003 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was incurred or 
aggravated during active service.

In March 2004, a VA outpatient treatment report indicated 
that the Veteran was being treated with ointment medications 
for a groin rash.  A May 2003 VA outpatient treatment report 
revealed that the Veteran had a rash and other nonspecific 
skin eruptions.  

VA outpatient treatment reports from October 2004 and 
December 2004 indicated that the Veteran was being treated 
for tinea corporis of the groin, buttocks, and lower back 
with topical steroids.

The VA treatment reports, submitted after the last final 
disallowance in April 2003, do not relate to the 
unestablished fact necessary to substantiate the Veteran's 
claim, the occurrence of an in-service injury or event.  
These treatment reports merely establish that the Veteran has 
a current skin disability.

In a writing submitted to the RO in August 2008, the Veteran 
stated that as to his skin conditions, "I believe these 
conditions are secondary to my diabetes which is service 
connected."  However, no evidence was added to the record 
since the last final disallowance of his claim that shows, or 
even relates to whether the Veteran's current disability was 
incurred in or aggravated in service or a service connected 
disability.  Therefore, this contention, while "new", is 
not material to this claim as the Veteran does not have the 
medical expertise to associate a disability to another 
disability.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.

In summary, new and material evidence has not been submitted 
to reopen the Veteran's claim for entitlement to service 
connection for a skin condition.  Since his claim may not be 
reopened, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the US 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

Here, some of the VCAA duty to notify was satisfied prior to 
the initial RO adjudication.  This was accomplished by way of 
a letter sent to the Veteran in December 2004 that fully 
addressed all three notice elements.  The letter was sent 
prior to the initial RO decision regarding the Veteran's 
claims for service connection for hearing loss and a skin 
condition.  This letter informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's 
and VA's respective duties for obtaining evidence.

The duties to notify, as to assignment of disability ratings 
and effective dates as addressed by Dingess and the notice 
requirements as addressed by Kent,  were not completely 
satisfied prior to the initial unfavorable decision on those 
claims by the RO.  Under such circumstances, VA's duty to 
notify may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as statement of 
the case or supplemental statement of the case, is sufficient 
to cure a timing defect).

The notice requirements discussed in Dingess and Kent were 
satisfied subsequent to the RO adjudication of the Veteran's 
service connection claims for hearing loss and a skin 
condition from April 2005.  The notice letter provided to the 
Veteran in July 2008 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  The letter informed the Veteran of 
the proper definition of new and material evidence.  The 
letter also informed the Veteran of the evidence needed to 
substantiate the underlying claim for service connection.  In 
addition, the July 2008 letter informed the Veteran as to how 
VA assigns disability ratings and effective dates.

The RO stated, in the July 2008 notice letter, that the 
Veteran's claim for service connection for a skin condition 
was previously denied "because the established diagnoses of 
tinea versicolor, heat rash, tinea pedis, and onchomycosis 
were not incurred in or aggravated by service.  Therefore, 
the evidence you submit must relate to this fact."  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the element required to establish 
service connection that were found insufficient in the 
previous denial.  

Although the July 2008 notice letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the Veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case from February 2009.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal, as the timing error did not 
affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records and VA outpatient treatment records.  An appropriate 
VA examination was afforded the Veteran in October 2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

New and material evidence having not been submitted, the 
claim for service connection for a skin condition, has not 
been reopened and the appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


